DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In response to the restriction requirement, Applicant elected Group I of claims 1, 4-6, 11-12, 16, 22, 27-28, 30-31, 34-45, 37, 39 and 47.
	The non-elected claims 40, 41 and 44 are accordingly withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 40, 41 and 44 are cancelled as they were non-elected without traverse and the remaining claims are allowed.

Allowable Subject Matter
Claims 1, 4-6, 11-12, 16, 22, 27-28, 30-31, 34-45, 37, 39 and 47 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggests the specific combination of claimed limitations recited in independent claims 1 and 39.
The closest found prior art appears to be USPN 2011/0202169 to Koehler et al.  Koehler discloses a system for sorting seeds based on external physical shape as well as by seed phenotype and marker expression (Fig. 1 and paragraphs [0007]-[0008], [0024], [0038]-[0039] and [0054]).  Koehler also discloses using a neural network and training the neural network for sorting /classification (paragraphs [0006]-[0008] and [0038]-[0039]).  However Koehler does not go into detail about how he neural network is trained and implemented as claimed:
wherein the at least one visual feature extracted from an image of one of the plurality of seeds are statistically similar to corresponding at least one visual feature extracted from another image of another seed of the plurality of seeds, code for computing by the at least one neural network, an indication of classification category for which visual features are not explicitly defined, for each of the plurality of seeds selected from the group consisting of: stress resistant, and non-stress resistant, wherein the indication of at least one classification category is computed at least according to weights of the at least one neural network, 
wherein the at least one neural network classifies the plurality of seeds which have similar extractable at least one visual feature into one classification category selected from the group consisting of: stress resistant, and non-stress resistant, for which visual features are not explicitly defined, wherein the at least one neural network is trained according to a training dataset comprising a plurality of training images of a plurality of seeds which have statistically similar extractable at least one visual feature captured by the at least one imaging sensor.
	Applicant cited publication ‘“DeepSort: Deep Convolutional Networks for Sorting Haploid Maize Seeds”, BMV Bioinformatics, Veeramani et al. (hereinafter Veeramani), also discloses how neural networks are used in the classification of seeds in more detail, but does not teach the specifics of the steps recite above.
	The claims are accordingly in condition for allowance.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669